Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), rendered October 4, 1983, convicting him of sexual abuse in the first degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On this appeal, the defendant contends, inter alia, that he should be relieved of his plea of guilty because of the court’s failure to expressly advise him of his rights to testify in his own *860behalf and to have a unanimous guilty verdict if he were to go to trial on his indictment. However, by failing to make an application to the court of first instance to withdraw the plea or vacate the judgment of conviction, the defendant has not preserved for appellate review the issue of the plea allocution’s sufficiency (see People v Mattocks, 100 AD2d 944; People v Pellegrino, 60 NY2d 636). Moreover, review in the interest of justice would not result in a reversal as the record discloses that the allocution satisfied the requirements of People v Harris (61 NY2d 9).
We have examined defendant’s remaining contentions and find them to be without merit. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.